 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 5, in writing, within 20 days from thereceipt of this Decision, what steps it has taken to comply herewith.'-15 In the event this Recommended Order is adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discharge or otherwise discriminate against any employee forthreateningto seek aid, or actually seeking such aid, from the National LaborRelations Board or for maintaining his right to do so.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of the rights of self-organization, to join or assistor to support or oppose any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any such activity.WE WILL offer James C. Burkett immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of pay sufferedas a resultof his discharge.WE WILL notify James C. Burkett if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.VIRGINIA-CAROLINA FREIGHT LINES, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must notbe altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Sixth Floor,707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension2100.Local1291,International Longshoremen's Association,AFL-CIOandNorthern Contracting CompanyLocal 1242,International Longshoremen's Association,AFL-CIOandNorthern Contracting Company.Cases Nos. 4-CC-324-1and 4-CC-321-2.November 1, 1965DECISION AND ORDEROn June 22, 1965, Trial Examiner Jerry B. Stone issued his Decisionin the above-entitled proceeding, finding that the above-named Re-spondents had. engaged in and were en ;aging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-155 NLRB No. 46. LOCAL 1291, INT'L LONGSHOREMEN'S ASSOC., ETC.455iner's Decision.Thereafter, the General Counsel filed a brief in sup-port of the Trial Examiner's Decision, each Respondent filed excep-tions thereto and a supporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and all briefs, and the entire rec-ord in these cases, and hereby adopts the findings,' conclusions, andrecommendations 2 of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'Respondent Local 1291 has excepted to certain of the Trial Examiner's credibilityfindings.As the clear preponderance of the relevant evidence does not persuade us thatthe Trial Examiner's resolution of credibility issues was incorrect, we find insufficientbasis for disturbing his credibility findings.Standard Dry Wall Products, Inc,91 NLRB544, enfd. 188 F. 2d 362 (C A. 3).2We do not adopt footnote 14 of the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on November 24, 1964, by Northern Contracting Company(herein sometimes called Northern) against Local 1291, International Longshore-men's Association, AFL-CIO (Case No. 4-CC-324-1) (herein sometimes calledRespondent Local 1291), and against Local 1242, International Longshoremen'sAssociation, AFL-CIO (Case No. 4-CC-324-2) (herein sometimes called Respond-ent Local 1242), the General Counsel issued an Order (averring in effect that hedeemed it necessary to consolidate said cases in order to effectuate the purposes of theAct and to avoid unnecessary costs or delay) consolidating the cases and issued aconsolidated complaint dated January 28, 1965, against Respondent Local 1291 andRespondent Local 1242 alleging violations of Section 8(b)(4)(ii)(B) of the Act.The Respondents' answers, as amended at the hearing, admit many of the factualallegations of the consolidated complaint but deny the commission of unfair laborpractices.Essentially the issues herein are whether agents of Respondents made threats(within the meaning of Section 8(b) (4) (ii)) to persons engaged in commerce or inan industry affecting commerce, with whom Respondents had no primary dispute,and whether, if such threats were made, the object thereof was to cause such personto cease doing business with another person (within the meaning of Section8 (b) (4) (ii) (B) ).Pursuant to appropriate notice, a hearing was held before Trial Examiner Jerry B.Stone at Philadelphia, Pennsylvania, on March 1, 1965.All parties were representedat the hearing, participated therein, and were afforded the right to present evidence,to examine and cross-examine witnesses, to offer oral argument, and to file briefs.Briefs were filed by the General Counsel and by counsel for Respondent Local 1291and have been considered.At the hearing in this matter the parties stipulated to the receipt in the record oftranscribed testimony of witnesses in certain other proceedings concerning the eventsinvolved in this proceeding or relevant thereto.The parties averred that such factswerenot inconflict excepting as pertaining to statements made between W. H. Burns(general superintendent of Northern) and Respondent Local 1291 Delegates Devine 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDand John Smith, Jr.After the hearing the General Counsel and Respondent's coun-sel, at my request, submitted a stipulation of fact based upon the stipulated testimonyreceived in the record.1Upon the entire record in this case and from my observation of the witnesses,2 Imake the following:FINDINGS OF FACT1.THE BUSINESS OF ONE OF THE EMPLOYERS INVOLVED HEREINThe factspertainingto the business of Marine Transport Lines, Inc., are basedupon the credited stipulated testimony of Eble, admissionsand statementsof narrow-ing ofissuesby counsels, and stipulations of the parties.Marine Transport Lines, Inc. (herein sometimes called Marine),isa Delawarecorporation located at 60 Broad Street, New York, New York. Its business is theownership and operation of steamships which carry bulk cargo, including coal, inboth coastwide and foreign shipping.Marine operates the collier, SSMarine Electric,which is engaged in carrying coalprincipally out of Norfolk and Newport News, Virginia, to Somerset, Massachusetts,and Providence, Rhode Island, for two coal companies-New England Power Com-pany and Narragansett Electric Company.During the 12 months preecding March 19, 1965, Marine derived gross receiptsfrom the carrying of coal by the SSMarine Electricdescribed in the preceding para-graph, approximately between $1 million and $1,500,000.From the foregoing it is concluded and found that Marine is now, and has been atall times material herein, an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe factspertaining to the status of RespondentLocal1291 and Respondent Local1242 are based upon the pleadings,admissions thereto, statements of counsel narrow-ing the issues, and the testimony and exhibits pertaining to the employee representa-tive status of the two Respondents.Local 1291,International Longshoremen'sAssociation,AFL-CIO,is, and has beenat all times material herein, a labor organization within the meaning of Section 2(5)of the Act.Local 1242,International Longshoremen'sAssociation,AFL-CIO,is,and hasbeen at all times material herein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESSettingExcept as otherwise indicated, the facts pertaining to the "setting" are based uponthe pleadings and admissions thereto, upon statements of counsel narrowing theissues, upon stipulations of the parties or upon the credited testimony of witnesses(stipulated or otherwise).The Pennsylvania Railroad Company is, and has been at all times material herein,a corporation duly organized under, and existing by virtue of, the laws of the State ofPennsylvania.At all times material herein, it has owned pier 124 south (located inthe port of Philadelphia, Pennsylvania) and is, and has been at all times materialherein, engaged,inter alia,in the transportation of coal to pier 124 south, for shipmentby vessel to other ports.Northern Contracting Company (herein sometimes called Northern) is, and hasbeen at all times material herein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Delaware.At all times material herein, Northernhas been engaged in the operation of pier 124 south pursuant to a contract with theowner of the pier (the Pennsylvania Railroad). Pier 124 south is used solely for theloading and receiving of coal.1I have marked the stipulation of fact of the parties as Trial Examiner's Exhibit No. 1,and have received the same into the recordNorthern's counsel submitted a letter(marked by me as Trial Examiner's Exhibit No. 2 and received into the record) indicatingin effect that he did not wish to join in the stipulation-but had no objection to thereceipt and consideration of the stipulation as being factual. In any event the stipulationof fact-based upon the facts in the record-reveals the parties' contention of what arethe relevant facts.aAll credibility resolutions made with respect to the witnesses' testimony are based onthe composite evaluation of witness demeanor and logical consistency of the evidence. LOCAL 1291, INT'L LONGSHOREMEN'S ASSOC., ETC.457Northern, in the operation of its business, employs employees who are car riders,operators, and repairmen.Northern's employees load coal into barges or ships afterthe Pennsylvania Railroad has placed coal cars (train) on a track in or next to a shedlocated at the head of the pier.Their work is revealed by the following excerpts fromW. H. Burn's (Northern's general superintendent) credited testimony.Q. And where is that shed located?A. It's located at the head of the pier.During the winter the coal is containedwithin the shed; during the spring and summer when it's not needed to be thawed,itextends beyond the shed. It's gravity-run; a man gets up on the car andreleases the breaks; and another man gives him a little start from behind; the carrides down the track, across a spring switch which throws it onto another track,up onto a kickback and comes down in front-and stops-is stopped in frontof a-what is called a "mule" or a "pig" or a "barney"-then pushed up anotherhill,on top of the rotary dumper. The car is then dumped upside down; thecoal falls into a hopper; it, in turn, drops down onto a conveyer.The conveyerrides out to what we call the beam, into a telescope, and then is dropped all bygravity into the ship.Q. Is that operation, from the barney on up-is that all automatic or is thereany physical work done by your employees?A. The physical work is done by a car-rider; he stops and starts the car.Q.What, if anything, do your employees do with respect to the vessel?Dothey do any work, at all,in connectionwith the vessel itself?A. Yes, they move the vessel. If you wish to switch from hatch-to-hatch,then you'll move the vessel from one hatch to the other.Northern's employees (referred to above) are members of Local 1698, Interna-tionalLongshoremen'sAssociation,AFL-CIO, and Northern has a collective-bargaining agreement with Local 1698, ILA.Northern's employees do not performhatch-and-beam work.Hatch-and-beam work on coalships consists of preparing ships for loading of coalwhich involves the removing of hatch covers and supporting steel beams on theships, if any, so that the "coal dumper" can go into the hold of the ship and loadevenly.The ship's agents and stevedore companies who service ships in the port of Phila-delphia, Pennsylvania, are represented by the Philadelphia Marine Trade Association(herein called PMTA).Neither Northern nor Marine Transport Lines, Inc., is amember of the PMTA.Prior to November 18 or 19, 1964, and for approximately 30 years, when shipstouched at pier 124 for the purpose of receiving coal, such ships, by their ownersor operators and through ship's agents and stevedore companies (members ofPMTA), have engaged employees (longshoremen) represented by Respondent Local1291 to do the hatch-and-beam work on such ships, and have engaged employeesrepresented by Respondent Local 1242 to work as ship's clerks and to perform theclerking and checking work in connection with the loading of vessels at pier 124south.PMTA and International Longshoremen's Association, AFL-CIO, and certainlocals thereof have been bargaining together for over 30 years.The contract, ineffect at all times material herein, between PMTA and Respondent Local 1291assigned hatch-and-beam work in the port of Philadelphia to employees representedby Respondent Local 1291.The contract, in effect at all times material herein,between PMTA and Respondent Local 1242 provided that a clerk (represented byRespondent Local 1242) should be employed on every vessel when loading orunloading of dry cargo in the port of Philadelphia, Pennsylvania.3Northern, prior to November 19, 1964, had never been involved in the hiring orworking of stevedores who perform hatch-and-beam work, nor with the hiring orworking of ship's clerks who were customarily hired with hatch-and-beam gangs,had no contractual relationship with any labor organization other than Local 1698,InternationalLongshoremen's Association, had no contractural relationship withstevedoring companies or ships agents, had never hired employees who were mem-' It is obvious that PMTA could only contract for its members and that such assignmentof hatch-and-beam work constituted an assignment of hatch-and-beam work by PMTAand its members. Similarly an agreement to employ a clerk was an agreement by PMTAand its members to so employ a clerk. In connection with the contractual assignment ofthe hatch-and-beam work, it is noted that in 1948 after an employer of PMTA questionedthe employees' (represented by ILA) entitlement to the hatch-and-beam work, that thematter was arbitrated by Dr. George Taylor and it was determined that the hatch-and-beam work assignment belonged to the employeesrepresented by ILA. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers of or represented by Respondent Local 1291 or Respondent Local 1242, hadnever arranged for or hired hatch-and-beam employees,and had no arrangementwith stevedoring companies for furnishing of hatch-and-beam employees. In sum(prior to November 19, 1964),Northern had not employed hatch-and-beam employ-ees, ship's clerks, stevedore members of Respondent Local 1291,or clerk membersof or represented by Respondent Local 1242.4Marine Transport,Inc., prior to November 18 or 19, 1964,and on the occasionsthat ships owned or operated by itself had touched at pier 124 south for the purposeof loading coal, had always engaged the services of Texas Transport and TerminalCompany(amember of PMTA),5and the latter had employed employees (long-shoremen)represented by Respondent Local 1291 to perform the hatch-and-beamwork on such ships and had employed employees(ship's clerks)represented byRespondent Local 1242 to perform the clerking and checking work in connectionwith the loading of such vessels.Marine owns and operates a collier, SSMarine Electric.Prior to November 18or 19, 1964, Marine had the SSMarine Electricunder a long-term consecutive voy-age charter to the New England Power Company and Narragansett Electric Com-pany.The long-term consecutive voyage charter granted the coal companies referredto the right and responsibility for arranging for loading and unloading of the ships.The credited stipulated testimony of Rubin Henley Pierce revealed that he wasemployed by Marine, that he was and had been(as of January 13, 1965)master oftheMarine Electricfor 26 months,that when hatches on his vessel needed to beopened or closed that they were opened or closed by deckmen of the deck depart-ment, and that the deckmen opened or closed the hatches because it was their dutyto do so.W. P. Stuart,general coal traffic manager of the Pennsylvania Railroad, sometimeprior to November 18, 1964, contacted a Mr. Swift representing"The New EnglandElectric Associates" 6as a coal buyer and successfully solicited the business of trans-portation of certain coal over the Pennsylvania Railroad to pier 124 south.Prior to the time that the SSMarine Electricwas to arrive at pier 124 south forthe purpose of loading coal, Northern was aware of its expected arrival and that adecision had been made not to hire a hatch-and-beam crew in connection with theloading of theMarine Electric.I credit Krick's stipulated testimony to the effectthat Northern was told of the aforesaid decision,but that Northern had no part inthe making of said decision.Krick's(Northern's vice president)credited stipulatedtestimony reveals that Northern could accept or reject a ship coming into pier 124south.The failure to reject theMarine Electricdoes not constitute a showing thatNorthern made the decision that hatch-and-beam men would not be hired.Northern was also aware,prior to November 18, 1964, that a ship had previouslyattempted to load at another Philadelphia coal loading pier without hiring a hatch-and-beam crew,that there had been picketing because of this, and understood thata courtinjunction against such picketing had been entered.The Events of November 18 and 19, 1964The SSMarine Electricanchored off pier 124 south on November 18, 1964, at5:30 a.m.At the time of anchorage or shortly thereafter the deck department deck-men of the ship opened the hatches on the ship. Thereafter when the hatches wereclosed they were also closed by the deck department deckmen of the ship. Four ofthe hatches were closed prior to the ships departure from the pier and the remainingbatches was closed at the dock after departure,apparently on November 20, 1964.74In this case the testimony of the witnesses,the stipulations,and the parties'positionsreveal that hatch-and-beam employees,stevedores,and members of Respondent Local 1291were considered by the parties as one and the same.Similarly the testimony,stipulations,and parties'positions revealed that ship's clerks and members of Respondent Local 1242were considered as one and the same.5 The credited stipulated testimony of Eble revealsthat MarineTransport,Inc , alwayswhen necessary,utilized the stevedoring services of Texas Transport and TerminalCompany.6ApparentlyThe New England Power Company and Narragansett Electric Company-one or both are part of"The New England Electric Associates."7 There is no specific evidence as to the time of departure but the parties indicated intheir stipulation of fact that the ship called at pier 124 on November 18 and 19, 1964.Since the record reveals that loading of the ship was going on after 7 p in., on Novem-ber 19,1964, and since the credited stipulated testimony of R. H. Pierce(captain ofthe SSMarine Electric)was to the effect that the last hatch was closed at the dock afterleaving and during normal working hours(between 8 a in. and 5 p m.).I deduct that thedeparture was on November 20, 1964. LOCAL 1291, INT'L LONGSHOREMEN'S ASSOC., ETC.459The following excerpt from R. H. Pierce's (captainof the SSMarine Electric)credited stipulated testimony reveals the hatchwork involved on the SSMarineElectricon November 18 to 20, 1964.A. It's a MacGregory type hatch. It's not hatch boards and hatch beams.It's steel hatches and a hydraulic lift which approximately-they are automat-ically lifted up and then they have a steam winch with their runner to pull themback and it's the accordion type that folds up.And to close them it's the same procedure.It takes approximately ten minutes for anywhere from two to three peopleto open them.Q. In connection with your arrival in Philadelphia on November 19, 1964,who opened the hatches9A. The Deck Department of the "Marine Electric."Q. And who closed them?A. The Deck Department of the "Marine Electric."Q.Which employees?A. There was a boatswain and the day men, two day men.The Threats 8On November 19, 1964, around 6.30 p.m., Northern Contracting Company's Gen-eral Superintendent Burns was at pier 125 in the car recorder shanty.Burns sawDevine and John J. Smith, Jr. (delegates of Respondent Local 1291) start acrosssome tracks toward where he was and turned back. Burns left the car recordershanty and approached the two men.Devine introduced himself and John J. Smith,Jr., to Burns and asked who was in charge here. Burns replied that he was.Devinetold Burns that "we're going to pull a work stoppage." Superintendent Burns askedDevine why they were going to pull a work stoppage. Devine replied that there wereno hatch-and-beam men working.Devine said to Burns "You know we have inour contract that all coal boats, all coal boats that come in, must have Local 1291men on."Burns asked why Devine had not come earlier.Devine told Burns thatthey (he and John Smith, Jr.), had not known about it earlier, that he had just gota call from a "fellow," who had told him (Devine) that he was going to put apicket sign on if he (Devine) did not come down and straighten the matter out.Burns asked Devine who the man was that had called and Devine told Burns thatthe man had not told him his name. Burns told Devine that he wished he (Devine)had come earlier when there were other supervisors and the matter could bethrashed out with everyone around.Burns told Devine that he would have to callsomeone else and suggested that they go to the car recorder shanty.Burns, Devine, and John J. Smith, Jr., proceeded thereupon to the car recordershanty, where Robert Smith was.Devine again told Burns in effect that the Unionwas goingto pull a work stoppage. Burns again asked Devine why there would be awork stoppage and Devine replied that there was going to be a work stoppagebecause the hatch-and-beam men had not been hired. Burns told Devine in effectthat there was nothing he could do about the problem because his Company did nothire the hatch-and-beam men.Devine told Burns in effect that they had to "knockthis off" that "we're sick of this here stuff," that Burns had better get some hatch-and-beam men there because there are six men up at the diner who were goingto come down "here" and picket. Burns told Devine that he could not do anything8Based upon a composite of the credited testimony of Burns, Robert C Smith,Devine,and John J.Smith, JrThe demeanor of Burns and Robert C.Smith while testifyingwas that of frank, candid,and forthright witnessesI am convinced that they wereattempting to truthfully set forth all of the factsAlthough I believe part of Devine'sand John J. Smith, Jr.'s,testimony,Iwas not impressedby myobservation of theirdemeanor while testifying that they were frankly and candidly telling the facts as theyknew them.Devine appeared to be appraising his own testimony and to be pleased attimes and concerned at other times with what he had testified to. John J.Smith, Jr.,appeared concerned over whether he should testify to the mention of work stoppages and"protests."Considering all the foregoing I found the testimony of Burns and Robert C.Smith more reliable as to points of conflict than I did that of Devine and John J.Smith,Jr, and have so credited the testimony hereinI do not credit Devine's or John J.Smith, Jr.'s,testimony to the effect that they simply conveyed a message that an uniden-tified caller had threatened to picket and that they were here in an attempt to straightenthe matter out and to avoid a work stoppage.Although it is suggested in Respondent1291's brief,the evidence does not reveal that the hatch-and-beam men performed thehatch-and-beam work. The stipulated testimony of R. H. Pierce reveals in fact that thehatch-and-beam work was performed by the employees of SSMarineElectric. 460DECISIONSOF NATIONAL LABORRELATIONS BOARDuntil he saw a picket and then he would make some arrangements.Devine toldBurns that if the pickets came down that it would be a long time before the picketswere off. Burns asked Devine if he were a picket.Devine replied that he was andasked Burns if he wanted a picket. John J. Smith, Jr. (delegate of RespondentLocal 1291) told Burns that he had some picket signs in his car and if Burns desired,that he (Smith) would go and stand at the gate and picket. Burns told Devine andJohn J. Smith, Jr., that this would not be necessary, that he would make the necessaryarrangements to get the hatch-and-beam men down there.Devine told Burns"never mind" that he would get the hatch-and-beam men down himself.Devinethen asked who was going to pay the men. Burns replied that he did not know whowould pay the men.Devine told Burns in effect that this did not satisfy him.Burns then told Devine that he would guarantee the pay.Devine stated that hewould take Burns' word on this.Devine told Burns that the hatch-and-beam menwould have to be paid from 8 a.m. Burns protested that the men had not beenthere at 8 a.m.Devine told Burns that this did not matter.Burns made nofurther reply.Devine proceeded thereupon to telephone men to report as hatch-and-beamemployees.These men were checked in by Robert Smith for Northern ContractingCompany.Northern Contracting Company engaged the services of a ship's agent,John O'Connor, who paid the hatch-and-beam men apparently for the time theywould have worked had there not been the performance of the hatch-and-beam workby the SSMarine Electriccrew.Northern Contracting Company paid John O'Connorfor paying the hatch-and-beam men secured by Devine.The hatch-and-beam mensecured by Devine did not perform any actual work.The hatch-and-beam workcontinued to be performed by the crew of SSMarine Electric.On November 19, 1964, about 7:20 p.m. John Taylor, Respondent Local 1242delegate, engaged in a telephonic conversation with D. H. Krick, vice president ofNorthern Contracting Company.9Taylor said "you know, you have had troubledown here and you have a hatch and beam gang on. This ship will require theservices of a ship's clerk."Krick told Taylor that he did not know why "we needone."Taylor told Krick in effect that if you do not hire a clerk that "we wouldhave to take the matter in hand and there possibly could be a picket."Krick toldTaylor "Well, we have been through this once today.What do you want to do?"Taylor stated that he would get a ship's clerk and Krick told Taylor that it was allright, to get him.Taylor asked how the clerk would be paid.Krick told Taylorthat he would go through John O'Connor and set it up so that Taylor's man wouldbe paid by a PMTA member, as Northern Contracting Company was not a memberof that organization and O'Connor was a member under the PMTA contract withfringe benefits and everything.The ship's clerk was thereupon hired throughO'Connor. The clerk did not, however, perform any work.ioIt is clear from all the foregoing that Respondent Local 1291 was contendingthat the hatch-and-beam work to be performed on the SSMarine Electricand on allships should be performed by the employees represented by it, and that RespondentLocal 1242 was contending that when a hatch-and-beam crew were hired that aship's clerk represented by it should be hired.Respondent Local 1291 Delegate Devine's statements to Burns reveal that thecontended claim for work was based upon the rights set forth in the PMTA contractwith Respondent Local 1291. Since Respondent Local 1291's claim for the workwas based upon the aforementioned contract, it follows that its claim must be basedupon an assumption that the employers therein legally had the work to give. SinceTexas Transport and Terminal Company was the PMTA employer orship's agentthat performed work for Marine Transport, Inc. (the owner of the SSMarineElectric),Respondent Local 1291's primary dispute was therefore based upon thefact thatMarine Transport, Inc., had not engaged the services of Texas Transportand Terminal Company.ii9The facts pertaining to the Krick-Taylor conversation are based upon a composite ofthe credited stipulated testimony of Krick and Taylor.10Krick's credited stipulated testimony reveals that he instructed his foreman not toutilize this man for work.There is no evidence that he in fact worked.From theforegoing and the entire record I infer that the clerk performed no duties.2 'Respondent Local 1291's contention that it was entitled to the hatch-and-beam workinsofar as it may relate to Northern Contracting Company is not factually supported.The question of Respondent Local 1291's entitlement to the hatch-and-beam work hereinrelates to the Employer Marine Transport Lines, IncLocal 1291, International Long-shoremen's Association,AFL-CIO (Northern Contracting Company),152 NLRB 735. LOCAL 1291, INT'L LONGSHOREMEN'S ASSOC., ETC.461The facts clearly reveal that Northern Contracting Company was not the employerby contract or otherwise of the employees who performed hatch-and-beam workon the SSMarine Electricand therefore not the employer with whom RespondentLocal 1291 had a primary dispute.The conduct of Respondent Local 1291's Delegates Devine and Smith in tellingSuperintendent Burns in effect that there would be a work stoppage and picketingif the hatch-and-beam men were not hired clearly reveals a threat of a work stoppageand of picketing. It is also clear that such a threat clearly reveals that the purposeof the threat was to cause Northern Contracting Company, the operator of the pier,to cease allowing the SSMarine Electricowned by Marine Transport, Inc., or otherships to do business at the pier unless they utilized the practice of securing employeesrepresented by Local 1291 to perform the hatch-and-beam work on such ships.Such a threat by Respondent Local 1291 delegates clearly constitutes a threat withan object of requiring Northern Contracting Company to cease doing business withMarine Transport, Inc., and constitutes conduct violative of Section 8(b) (4) (ii) (B)of the Act. I so conclude and find.12Since employees represented by Respondent Local 1242 had consistently per-formed the clerking and checking work in connection with the loading of vessels atpier 124 south pursuant to its collective-bargaining agreement with PMTA, it is clearthat its contended basis for the ship's clerks' work was based upon rights set forthin the aforesaid contract.For the same reasons set forth with reference to Respond-ent Local 1291 it may be stated that: (1) Respondent Local 1242's primary disputewas based upon the fact that Marine Transport, Inc. (owner of the SSMarineElectric)had not engaged the service of Texas Transport and Terminal Company,and (2) Respondent Local 1242 did not have a primary dispute with Northern Con-tracting Company.For substantially the same reasoning set forth with respect to the statements ofRespondent Local 1291's Delegates Devine and Smith, I conclude and find thatRespondent Local 1242's Delegate Taylor's statements to Northern ContractingCompany Vice President Krick constituted conduct violative of Section 8(b)(4) (ii) (B).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents as set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices inviolation of Section 8(b)(4)(ii)(B) of the Act, it will be recommended that theycease and desist therefrom, and that they take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Marine Transport Lines, is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Northern Contracting Company is a person engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.Respondent Local 1291 is a labor organization within the meaning of Section2(5) of the Act.4.Respondent Local 1242 is a labor organization within the meaning of Section2(5) of the Act.5.By threatening, coercing, and restraining Northern Contracting Company withan object of forcing or requiring it to cease doing business with Marine TransportLines, Inc., Respondents (Locals 1291 and 1242) have engaged in and are engagingin unfair labor practices within the meaning of Sections 8(b) (4) (ii) (B) and 2(6)and (7) of the Act."Local 3, International Brotherhood of Electrical Workers,AFL-CIO (New YorkTelephone Company),140 NLRB 729,enfd. 325 F.2d 561(C.A. 2). 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDER 13Upon the basis of the foregoing findings of fact and conclusions of law and theentirerecord in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that:A. Respondent Local 1291, International Longshoremen's Association, AFL-CIO,its officers, agents, and representatives, shall:1.Cease and desist from threatening, coercing, or restraining Northern Contract-ing Company, or any other person engaged in commerce or in an industry affectingcommerce, where, in either case, an object thereof is to force or require NorthernContracting Company or any other person engaged in commerce or in an industryaffecting commerce to cease doing business with Marine Transport Lines, Inc.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post in Respondent's (Local 1291, International Longshoremen's Association,AFL-CIO) business offices and meeting halls, copies of the attached notice marked"Appendix A." 14Copies of said notice, to be furnished by the Regional Directorfor Region 4, shall, after being duly signed by Respondent's (Local 1291, Interna-tionalLongshoremen's Association, AFL-CIO), authorized representative, be postedby said Respondent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall be taken by saidRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(b) Sign and mail sufficient copies of said notice to the Regional Director forRegion 4 for posting by Marine Transport Lines, Inc., and Northern ContractingCompany, Inc., if either or both be willing, at all places where notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 4, in writing, within 20 days fromthe date of this Recommended Order, what steps the Respondent (Local 1291, Inter-national Longshoremen's Association, AFL-CIO), has taken to comply herewith 15B. Respondent Local 1242, International Longshoremen's Association, AFL-CIO,its officers, agents, and representatives, shall:1.Cease and desist from threatening, coercing, or restraining Northern Contract-ing Company, or any other person engaged in commerce or in an industry affectingcommerce, where, in either case, an object thereof is to force or require NorthernContracting Company or any other person engaged in commerce or in an industryaffecting commerce to cease doing business with Marine Transport Lines, Inc.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post in Respondent's (Local 1242,InternationalLongshoremen's Association,AFL-CIO) business offices and meeting halls, copies of the attached notice marked"Appendix B." 16Copies of said notice, to be furnished by the Regional Directorfor Region 4, shall, after being duly signed by Respondent's (Local 1242, Interna-13 In the event that this Recommended Order be adopted by the Board, the word "Order"shall be deemed substituted for the words "Recommended Order."Additionally there shallbe deemed substituted for the first paragraph of the Recommended Order the followingparagraph:Upon the entire record in these cases, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, the National Labor Relations Board herebyorders that the complaint in this matter be dismissed in its entirety.14 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder "15 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith."16 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" In the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder." LOCAL 1291, INT'L LONGSHOREMEN'S ASSOC., ETC.463tional Longshoremen's Association, AFL-CIO) authorized representative, be postedby said Respondent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall be taken bysaid Respondent to insure that said notices are not altered, defaced, or covered byany other material.(b) Sign and mail sufficient copies of said notice to the Regional Director forRegion 4, for posting by Marine Transport Lines, Inc., and Northern ContractingCompany, Inc., if either or both be willing, at all places wherenoticesto theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 4, in writing, within 20 days fromthe date of this Recommended Order, what steps the Respondent (Local 1242, Inter-national Longshoremen's Association, AFL-CIO) has taken to comply herewith.17is In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 1291, INTERNATIONAL LONGSHOREMEN'S ASSOCI-ATION, AFL-CIO, AND TO ALL EMPLOYEES OF NORTHERN CONTRACTING COMPANY,AND MARINE TRANSPORT LINES, INC.Pursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain Nor-them Contracting Company,or any other person engaged in commerce or in an industry affecting commercewhere, in either case, an object thereof is to force or require Northern Con-tracting Company or any other person engaged in commerce or in an industryaffecting commerce to cease doing business with Marine Transport Lines, Inc.LOCAL 1291, INTERNATIONAL LONGSHOREMEN'SASSOCIATION,AFL-CIO,Labor Organization.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 1700 Bank-ers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 1242, INTERNATIONAL LOGNSHOREMEN'S ASSOCI-ATION, AFL-CIO, AND TO ALL EMPLOYEES OF NORTHERN CONTRACTING COMPANY,AND MARINE TRANSPORT LINES, INC.Pursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain Northern Contracting Company,or any other person engaged in commerce or in an industry affecting commerce,where, in either case, an object thereof is to force or require Northern Contract-ing Company or any other person engaged in commerce or in an industry affect-ing commerce to cease doing business with Marine Transportation Lines, Inc.LOCAL 1242, INTERNATIONAL LONGSHOREMEN'SASSOCIATION, AFL-CIO,Labor Organization.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 1700 Bank-ersSecuritiesBuilding,Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.The Shelby Manufacturing CompanyandInternational Union,United Automobile, Aerospace, and AgriculturalImplementWorkers of America, AFL-CIOThe Shelby Manufacturing CompanyandInternational Union,United Automobile, Aerospace, and AgriculturalImplementWorkers of America, AFL-CIO, Petitioner.Cases Nos. 8-CA-3466, 8-CA-3550, and 8-RC-549?.November 1,1965DECISION AND ORDEROn May 14, 1965, Trial Examiner Eugene E. Dixon issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.He also found that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the complaint and recom-mending dismissal as to them.The Trial Examiner further foundmerit in the objections by the Union to the election conducted onMay 12, 1964, and recommended that the election be set aside and thata new election be held.Thereafter, the Respondent, the ChargingParty, and the General Counsel filed exceptions to the Trial Examin-er's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications.'1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8(a) (1) of the Act by promulgating and enforcingunlawful no-solicitation and no-distribution rules; by interrogating'We hereby correct the Trial Examiner's apparently inadvertent error by substitutingthe word "suspending" for "discharging" in the section of the Trial Examiner's Decisionentitled "The Remedy," and by substituting May 12 for May 14 as the date of the election155 NLRB No. 39.